Citation Nr: 1413530	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-34 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left elbow disability.

5.  Entitlement to a rating in excess of 10 percent for a right plantar callus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1975 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of July 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.  During the pendency of this appeal, a claim for a compensable rating for a right plantar callus was granted (to 10 percent) by a December 2011 rating decision.  Although the RO did not certify this issue on appeal, and while the Veteran did not specifically address it in his substantive appeal, he checked the box on his VA Form 9 to express his desire to appeal every issue for which a statement of the case was prepared.  Consequently, this issue remains on appeal.

(The decision below includes a determination to reopen a previously denied claim of service connection for a low back disability.  The issues of entitlement to a compensable rating for a right plantar callus and service connection for a low back disability and a left elbow disability are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing impairment for VA purposes.

2.  Left ear hearing loss did not have its onset in service, was not exhibited within the first post-service year, and is not otherwise related to military service.

3.  In June 2002, the Veteran sought to reopen a previously denied claim of service for a low back disability.  By a July 2003 rating decision, the RO denied the Veteran's application.  The Veteran did not appeal.

4.  Evidence received since the July 2003 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability and it raises a reasonable possibility of substantiating the underlying claim.

5.  The Veteran has tinnitus that is likely attributable to noise exposure during military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right ear hearing loss for VA compensation purposes.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.385 (2013).

2.  The Veteran does not have left ear hearing loss that is the result of disease or injury incurred in or aggravated by active military service, and left ear hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113(b), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.385 (2013).

3.  A July 2003 rating decision that denied an application to reopen a claim of service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  Evidence received since the July 2003 rating decision in connection with the Veteran's claim of entitlement to service connection for a low back disability is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The Veteran has tinnitus that is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's claim of service connection for hearing loss, his claim was received in March 2010.  Through the April 2010 notice letter, the Veteran was informed of the evidence necessary to substantiate his claim of service connection.  In that letter, the Veteran was also informed of how VA determines effective dates and disability ratings.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  

Service treatment records are associated with the claims file. VA and private treatment records have been associated with the claims file as well.  To date, no further records outside the claims file have been identified by the Veteran.

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided a VA examination with respect to the nature and etiology of any hearing loss in June 2010.  The examination and opinion are adequate.  The examiner considered the evidence within the claims file and provided the information necessary to adjudicate the claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed; no further assistance to the appellant in developing the facts pertinent to the hearing loss issue is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Analysis

I. Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

A. Hearing Loss

With regards to the Veteran's right ear, he does not have hearing loss for VA purposes.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

A review of the evidence of record reveals that the Veteran does not experience right ear hearing loss for VA purposes.  The Veteran underwent a VA examination in June 2010.  There, he underwent an audiogram, which showed pure tone thresholds, in decibels, as follows:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
10
10
5
10
20

The June 2010 audiogram also revealed a speech recognition score of 100 percent as a result of the Maryland CNC test.  None of the pure tone thresholds was 40 decibels or greater.  Nor were at least three pure tone thresholds greater than 26 decibels.  Finally, the Veteran's speech recognition score was not less than 94 percent as a result of the Maryland CNC Test.  No other post-service pure tone threshold testing with respect to the Veteran's purported right ear hearing loss has been performed. 

The Board acknowledges the Veteran's assertions that he was exposed to noise during his active duty.  However, in this instance, the existence of a disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has, or has had at some point during the current claim, the disability for which benefits are being sought.  Here, there is no competent medical evidence reflective of right ear hearing impairment as defined under VA regulation 38 C.F.R. § 3.385 at any time during the current claim.  

With regards to left ear hearing loss, the Veteran does have left ear hearing loss for VA purposes.  See June 2010 VA Examination Report.  Further, the Veteran's Form DD-214 indicates that the Veteran's military occupational specialty (MOS) was security specialist.  Security forces are credited with moderate probability of hazardous noise exposure.  See Veterans Benefits Administration Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  Having determined that the Veteran has a left ear hearing loss disability and that he was exposed to noise in service, the relevant issue is whether there is a nexus between his left ear hearing loss and his exposure to noise in service.

In June 2010, the Veteran was provided a VA examination.  There, the examiner concluded that the Veteran's left ear hearing loss was not caused by or a result of military related acoustic trauma.  The examiner reviewed the Veteran's claims file before offering that opinion.  As rationale, the examiner explained that while the Veteran was exposed to noise in service, his service treatment records were negative for left ear hearing loss during service.  The examiner noted a significant history of post-service hearing problems, including sudden severe left ear hearing loss.  To that end, the examiner explained that the Veteran's current degree and configuration of left ear hearing loss is not consistent with that caused by military acoustic trauma.  The Board finds that this medical opinion is adequate as it addresses the evidence of record as to the Veteran's left ear hearing loss.  Consequently, it is highly probative and persuasive evidence against the Veteran's claim.

On the other hand, the Board acknowledges the Veteran's assertion that his hearing loss is etiologically related to his service.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009). Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Consequently, in the present case, the only competent, credible and probative medical opinion evidence does not establish that the Veteran's current left ear hearing loss is related to service.

There is also no evidence that left ear hearing loss began in service.  None of the in-service audiograms shows left ear hearing loss.  Moreover, there were no complaints of left ear hearing loss during service.  Thus, the Board has no basis to conclude that left ear hearing loss was incurred in service.

As to continuity of symptomatology, the evidence of record does not indicate that the Veteran has experienced the symptoms of left ear hearing loss since service.  To that end, in March 2010, the Veteran reported a gradual hearing loss in his right ear over the past four months.  See March 2010 VA Treatment Record.  This was some thirty years after his separation from service.  Moreover, a May 2010 record shows that the Veteran indicated decreased left ear hearing only over the prior five months.  See May 2010 VA Treatment Record.  Additionally, at his June 2010 VA examination, the Veteran reported a sudden onset of left ear hearing loss in 2010.  See June 2010 VA Examination Report.  The same was reported while the Veteran received treatment for his left ear hearing loss in July 2010.  See July 2010 VA Treatment Record.  Nowhere does the Veteran assert that he has experienced the symptoms of left ear hearing loss since his separation from service.  In fact, the above evidence indicates that he has only experienced those symptoms since some time in 2010.  As such, the award of service connection under the theory of continuity of symptomatology is not appropriate here.  See 38 C.F.R. § 3.303(b).

As to presumptive service connection, the evidence of record does not show that the Veteran developed left ear hearing loss within a year of his separation from service.  There is no evidence, lay or medical, showing that the Veteran developed left ear hearing loss within a year of his separation from service.  Thus, presumptive service connection is not warranted here.  See 38 C.F.R. §§ 3.307, 3.309(a).  

For the reasons above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection hearing loss.  38 U.S.C.A. § 5107.

B. Tinnitus

The Veteran also asserts that he is entitled to service connection for tinnitus.

The Veteran is competent to provide a lay diagnosis of his tinnitus as it is a condition capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, the Veteran's repeated assertion of ringing in his ears is sufficient to establish that he suffers from tinnitus.  See June 2010 VA Examination Report. Additionally, as discussed above, the Veteran's exposure to noise is conceded in this case.  Consequently, service connection in this case hinges on whether there is a link between the Veteran's tinnitus and his active service.

The June 2010 VA examiner concluded that tinnitus was not caused by or the result of military acoustic trauma.  As rationale, the examiner explained that service treatment records were negative for any indications of tinnitus during service.  There is no further apparent rationale for the examiner's conclusion that tinnitus is not related to the Veteran's period of active service.

The Veteran has consistently reported that he has suffered ringing in his ears since service.  In his March 2010 claim, the Veteran reported that he has had ringing in his ears since his time in service.  Further, a May 2010 VA treatment record described the Veteran's tinnitus as chronic.  At his June 2010 VA examination, the Veteran reported tinnitus since service.  Finally, at July 2010 VA treatment, he again reported tinnitus since service.  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to his tinnitus claim, even though the VA examiner provided a negative etiological opinion, the Board again observes that tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles, 16 Vet. App. 370.  While service connection for tinnitus may not be established based on a continuity of symptomatology as it is not a chronic disease specified under 38 C.F.R. § 3.309(a), the Veteran is competent to render a diagnosis of tinnitus.  His consistent statements regarding the onset of his tinnitus, absent contradictory evidence of record, is sufficient to establish an in-service onset and to establish that the Veteran has had ringing in his ears since service and continuing through the present.  The Board finds the lay evidence of record of in-service tinnitus and chronicity of the disability since then is both competent and credible.

For the reasons discussed above, the Board finds the evidence is at least in equipoise regarding the in-service incurrence of the Veteran's current tinnitus. Therefore, resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.  His statements regarding the onset of his tinnitus and lack of contradictory evidence are sufficient to establish the in-service onset of tinnitus.

II. Claim to Reopen

The Veteran initially filed for service connection for a low back disability in October 1979.  That claim was denied by way of a January 1980 rating decision. The Veteran sought to reopen that claim in September 1995.  Finding no new and material evidence to support the claim, the RO declined reopening a claim of service connection for low back strain in a November 1995 rating decision.  The Veteran noted his disagreement with the November 1995 rating decision and the RO responded through a Statement of the Case.  The Veteran did not perfect an appeal thereafter.  In June 2002 the Veteran again filed a claim to reopen the issue of service connection for a low back strain.  By September and December 2002 rating decisions, the RO declined to reopen the low back strain question.  After additional evidence was submitted, the RO again declined to reopen the matter by way of a July 2003 rating decision.  The Veteran did not appeal the July 2003 rating decision.  Thus, the July 2003 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the denial of the Veteran's claim to reopen in July 2003, the following evidence has been associated with the claims file:  VA treatment records dated in April 2011 detailing treatment for low back pain; chiropractic treatment records dated from January 2006 through July 2011 detailing treatment for low back pain; and a statement made by the Veteran in his July 2011 Notice of Disagreement.

All of the above evidence is new as none of it was of record at the time of the RO's July 2003 rating decision.  Regarding materiality, the Board's focus is directed to the Veteran's statement that he has experienced back pain since he was in active service.  See July 2011 Notice of Disagreement.  For the purpose of determining whether to reopen the instant claim, the credibility of that statement is presumed credible.  Justus, 3 Vet. App. at 510.  Thus, the Veteran has submitted evidence that his current back disability may be related to his period of active service, given that he has experienced back pain since his period of active service.  Thus, the Board concludes that new and material evidence has been submitted.



ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

New and material evidence having been submitted, the claim of service connection for a low back disability is reopened; to this limited extent, the appeal is granted.


REMAND

As delineated in 38 C.F.R. § 3.159(c)(4) (2013), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements consisting of an event, injury, or disease in service; evidence of current disability; the medical evidence of record not containing sufficient competent medical evidence to decide the claim; and the Veteran indicating that the claimed disability or symptoms may be associated with service.  McLendon, 20 Vet. App. 79.

The Veteran has been diagnosed with several disabilities of the low back.  See July 2000 Treatment Record of Dr. J.F.  Moreover, a review of the Veteran's service treatment records shows complaints of and treatment for low back pain.  Finally, the Veteran has stated that he has experienced low back pain since service, as discussed above.  See July 2011 Notice of Disagreement.  Moreover, the Board also notes that the Veteran filed for service connection in October 1979, immediately upon separating from service, which tends to suggest that the Veteran experienced back symptoms at that time.  Given the above, the Board concludes that the duty to assist requires that VA provide the Veteran with an examination addressing the nature and etiology of any low back disability.  See McLendon, 20 Vet. App. 79.

The Board does acknowledge that the Veteran was afforded a VA examination in March 1980 with respect to his low back disability.  However, at that time, a low back disability was not found to exist.  In light of the diagnoses regarding the Veteran's low back, the Board concludes that a VA examination to address the etiology of each diagnosed low back disability is necessary.

In this case, the Veteran specifically noted a broken elbow, which he suffered at age 17 on his September 1975 report of medical history.  While the Veteran was examined at entrance to service and his upper extremities were clinically evaluated as normal, see September 1975 Report of Medical Examination, upon reviewing the Veteran's description of his own medical history, a physician noted the Veteran as having suffered a fractured left elbow with occasional weather effect.  Given the physician's notation of a preexisting left elbow fracture prior to the Veteran's acceptance and entrance into active military service, the Board concludes that a left elbow fracture was noted at entry.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304.  Accordingly, to the extent that the Veteran is claiming service connection for any left elbow disability that is a residual of his preexisting left elbow fracture that claim is one for aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096  (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder").  However, to the extent that the disability is not one that is a residual of his preexisting left elbow fracture, the Veteran is presumed to have been sound at entry to military service.  38 U.S.C.A. § 1111 (West 2002).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013); see Wagner, supra.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  See Davis v. Principi, 276 F.3d. 1341, 1346-46   (Fed. Cir. 2002) ("[E]vidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C.[A.] § 1153 unless the underlying condition is worsened."); Maxson v. West, 12 Vet. App. 453, 458 (1999) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)), aff'd 230 F.3d 1330 (Fed. Cir. 2000).

It is the veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the pre-existing disability increased in severity during service for the presumption of aggravation to attach.  See Wagner, supra; Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches.").  Once the presumption attaches, it may be rebutted only by clear and unmistakable evidence.  See Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306(b).

The Board also notes that even where an examination is not statutorily required, VA has a duty to ensure that undertaken examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Despite the fact that the burden is upon the Veteran to show aggravation, as there is no evidence within his service treatment records indicating left elbow problems, he was nonetheless provided an examination with respect to aggravation.  As such, the Board must ensure that the examination is adequate under Barr.

Here, the examination specifies that the Veteran suffered a dislocated left shoulder before service.  However, the September 1975 Report of Medical History specifies that a left elbow fracture, not dislocation, occurred prior to service.  Further, the examiner diagnosed the Veteran as having a left elbow degenerative joint disease.  Despite that, the examiner offered an opinion as to the etiology of a left elbow strain.  It is unclear as to what the examiner has diagnosed the Veteran as having.  Moreover, it is unclear which current diagnoses, if any, are the result of the Veteran's preexisting left elbow fracture, or some other disability, like a dislocation.  Upon remand, the examiner must clarify the current diagnoses of the Veteran's left elbow disability and the etiology of those disabilities.  To the extent that a diagnosed disability is a residual of the Veteran's preexisting left elbow fracture, the examiner must explain whether the disability is the result of some in-service aggravation beyond the natural progression of the disability.  To the extent that a diagnosed disability is not the residual of the preexisting left elbow fracture, the examiner must opine as to whether it is at least as likely as not related to the Veteran's period of active service.

As for the right plantar callus, several years have passed since the last examination.  Because of the various complaints made by the Veteran related to the foot, and because symptoms related to any callus may wax and wane, current findings showing the disabling effects of the callus itself should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims remaining on appeal.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record. 

2. Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disability.  The claims folder, to include a copy of this remand, should be provided to the VA examiner.  All necessary tests and studies deemed necessary should be performed.  Following completion of the examination and review of the claims file, the examiner(s) must:

(a) Identify (by clinical diagnosis) any back disability suffered by the Veteran.

(b) As to each diagnosed disability, indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's military service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report(s).  The medical reasons for accepting or rejecting the Veteran's report of continuity of symptoms since service should be set forth in detail. 

If any examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by any examiner be undertaken so that a definite opinion can be obtained.)

3. Then, return the claims file, to include a copy of this remand, to the March 2011 VA examiner who examined the Veteran's left elbow for an addendum opinion.  If the March 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinion. The need for additional examination of the Veteran is left to the discretion of the clinician offering the addendum opinion.

After reviewing the entire claims file and a copy of this remand, the examiner should offer comments and an opinion addressing the following:

(a) Identify (by clinical diagnosis) all current left elbow disabilities.

(b) As to each diagnosed left elbow disability, the examiner should indicate whether the any current left elbow disability is a residual of the Veteran's preexisting left elbow fracture, as noted in the Veteran's September 1975 Report of Medical History.

(c) For each diagnosis that is determined to be a residual of the Veteran's preexisting left elbow fracture, the examiner must opine as to whether each such disability is the result of an aggravation (beyond its normal progression) during service of the Veteran's preexisting left elbow fracture.

(d) For each left elbow disability that is determined not to be a residual of the Veteran's preexisting left elbow fracture, the examiner should indicate whether it is at least likely as not (50 percent probability or more) that such disability is related to service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report(s).

If any examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389   (2010). (The AOJ should ensure that any additional evidentiary development suggested by any examiner be undertaken so that a definite opinion can be obtained.)

4. The Veteran should also be scheduled for an examination of his right plantar callus.  The examiner should identify all symptoms and functional deficits caused by the callus without regard to non-service-connected foot problems.  Any testing or examination protocols deemed necessary should be undertaken to fully describe the callus and its effects.

5. The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268   (1998).

6. Thereafter, the AOJ should readjudicate the claims remaining on appeal.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


